UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                           7/12/2021
-----------------------------------X
                                   :
KEITHA LIGON-TOURAY,               :
                                   : 18 Civ. 1782 (VM)(KNF)
                    Plaintiff,     :
                                   :   CONDITIONAL ORDER OF
          - against -              : DISCONTINUANCE WITHOUT
                                   :         PREJUDICE
NATIONAL RAILROAD PASSENGER CORP., :
                                   :
                    Defendant.     :
                                   :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

       Counsel for Defendant, on behalf of the parties, having

notified the Court, by letter dated July 9, 2021 (Dkt. No. 38),

that the parties have reached an agreement in principle to settle

this action without further litigation, it is hereby

       ORDERED,    that   this    action    be   conditionally   discontinued

without prejudice and without costs. Within 45 days of the date of

this   Order,     the   parties   may   submit    to   the   Court   their   own

Stipulation of Dismissal for the Court to So Order. Any application

for restoration of the action to the active calendar of this Court

must be made by letter within 45 days of the date of this order.

Upon such notification, the defendant(s) shall continue to be

subject to the Court's jurisdiction, the Court shall promptly

reinstate the action to its active docket and the parties shall be

directed to appear before the Court, without the necessity of

additional process, on a date within ten days of the plaintiff’s

application for reinstatement, to schedule remaining pre-trial

proceedings and/or dispositive motions, as appropriate. This Order

                                        1
shall be deemed a final discontinuance of the action with prejudice

in the event plaintiff has not requested restoration of the case

to the active calendar within such period of time.

     The Clerk of Court is directed to terminate any pending

motions and any scheduled appearances, including trial, and to

close this case.



SO ORDERED.
Dated:    New York, New York
          12 July 2021
                                    ________________________
                                         Victor Marrero
                                            U.S.D.J.




                                2
